CUSIP No.291005 10-6 Page 1of 13 Pages SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE13D (Rule13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE13d-2(a) (Amendment No.14) EMERITUS CORPORATION (Name of Issuer) Common Stock, $.0001 par value (Title of Class of Securities) (CUSIP Number of Class of Securities) Richard A. Petrocelli Saratoga Management Company LLC 535 Madison Avenue New York, New York 10022 (212)906-7000 with a copy to: Andrew Bor Perkins Coie LLP 1201 Third Avenue, 49th Floor Seattle, Washington98101 (206)359-8000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October5, 2012 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of Rule13d-1(e), 13d-1(f) or 13d-1(g), check the following box o Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule13d-7(b) for other parties to whom copies are to be sent. (Continued on following pages) 23525-0009/LEGAL24862747.2 SCHEDULE13D CUSIP No.291005 10-6 Page 2of 13 Pages 1 NAME OF REPORTING PERSON Saratoga PartnersIV, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 7 SOLE VOTING POWER None SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 2,250,224 (1) EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER None WITH 10 SHARED DISPOSITIVE POWER 2,250,224 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 2,250,224 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0% (2) 14 TYPE OF REPORTING PERSON PN This figure includes securities directly owned by Saratoga Partners IV, L.P., Saratoga Coinvestment IV LLC and Saratoga Management Company LLC.See Item5. The percentage is based on 45,137,207shares of Common Stock outstanding as of October4, 2012. 23525-0009/LEGAL24862747.2 SCHEDULE13D CUSIP No.291005 10-6 Page3of 13 Pages 1 NAME OF REPORTING PERSON Saratoga CoinvestmentIV LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 7 SOLE VOTING POWER None SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 2,250,224 (1) EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER None WITH 10 SHARED DISPOSITIVE POWER 2,250,224 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 2,250,224 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0% (2) 14 TYPE OF REPORTING PERSON PN This figure includes securities directly owned by Saratoga Partners IV, L.P., Saratoga Coinvestment IV LLC and Saratoga Management Company LLC.See Item5. The percentage is based on 45,137,207shares of Common Stock outstanding as of October4, 2012. 23525-0009/LEGAL24862747.2 SCHEDULE13D CUSIP No.291005 10-6 Page4of 13 Pages 1 NAME OF REPORTING PERSON Saratoga AssociatesIV LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 7 SOLE VOTING POWER None SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 2,250,224 (1) EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER None WITH 10 SHARED DISPOSITIVE POWER 2,250,224 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 2,250,224 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0% (2) 14 TYPE OF REPORTING PERSON PN This figure includes securities directly owned by Saratoga Partners IV, L.P., Saratoga Coinvestment IV LLC and Saratoga Management Company LLC.SeeItem5. The percentage is based on 45,137,207shares of Common Stock outstanding as of October4, 2012. 23525-0009/LEGAL24862747.2 SCHEDULE13D CUSIP No.291005 10-6 Page 5of 13 Pages 1 NAME OF REPORTING PERSON Saratoga Management Company LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 7 SOLE VOTING POWER None SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 2,250,224 (1) EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER None WITH 10 SHARED DISPOSITIVE POWER 2,250,224 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 2,250,224 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0% (2) 14 TYPE OF REPORTING PERSON PN This figure includes securities directly owned by Saratoga Partners IV, L.P., Saratoga Coinvestment IV LLC and Saratoga Management Company LLC.SeeItem5. The percentage is based on 45,137,207shares of Common Stock outstanding as of October4, 2012. 23525-0009/LEGAL24862747.2 SCHEDULE13D CUSIP No.291005 10-6 Page6of 13 Pages 1 NAME OF REPORTING PERSON JohnP. Birkelund 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 2,188,593 (1) EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER WITH 10 SHARED DISPOSITIVE POWER 2,188,593 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 2,255,717 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0% (2) 14 TYPE OF REPORTING PERSON IN (1) Rows 8 and 10 represent securities directly owned by Saratoga PartnersIV, L.P. and Row 11 includes securities directly owned by the Reporting Person and Saratoga Partners IV, L.P.See Item5. The percentage is based on 45,137,207shares of Common Stock outstanding as of October4, 2012. 23525-0009/LEGAL24862747.2 SCHEDULE13D CUSIP No.291005 10-6 Page 7of 13 Pages 1 NAME OF REPORTING PERSON ChristianL. Oberbeck 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 2,250,224 (1) EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER WITH 10 SHARED DISPOSITIVE POWER 2,250,224 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 2,302,104 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.1% (2) 14 TYPE OF REPORTING PERSON IN Rows 8 and 10 represent securities directly owned by Saratoga PartnersIV, L.P., Saratoga Coinvestment IV LLC and Saratoga Management Company LLC and Row 11 includes securities directly owned by the Reporting Person, Saratoga Partners IV, L.P., Saratoga Coinvestment IV LLC and Saratoga Management Company LLC.See Item5. The percentage is based on 45,137,207shares of Common Stock outstanding as of October4, 2012. 23525-0009/LEGAL24862747.2 SCHEDULE13D CUSIP No.291005 10-6 Page 8of 13 Pages 1 NAME OF REPORTING PERSON CharlesP. Durkin, Jr. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 2,188,593 (1) EACH REPORTING PERSON 9 SOLEDISPOSITIVE POWER WITH 10 SHARED DISPOSITIVE POWER 2,188,593 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED 2,312,511 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.1% (2) 14 TYPE OF REPORTING PERSON IN Rows 8 and 10 represent securities directly owned by Saratoga PartnersIV, L.P. and Row 11 includes securities directly owned by the Reporting Person and Saratoga Partners IV, L.P. SeeItem 5. The percentage is based on 45,137,207shares of Common Stock outstanding as of October4, 2012. 23525-0009/LEGAL24862747.2 SCHEDULE13D CUSIP No.291005 10-6 Page 9of 13 Pages Item 1. Security and Issuer. This Schedule13D amendment relates to 2,493,146 shares of common stock, $.0001 per share (the "Common Stock"), of Emeritus Corporation (the "Company") owned by the entities and individuals as set forth under Item 5. The principal executive offices of the Company are located at 3131Elliot Avenue, Suite500, Seattle, Washington 98121. Item 2. Identity and Background. This Schedule13D amendment is being filed jointly on behalf of the following persons (collectively, the “Reporting Persons”): (1)Saratoga Partners IV, L.P. (“Saratoga Partners”); (2)Saratoga Coinvestment IV LLC (“Saratoga Coinvestment”); (3)Saratoga Associates IV LLC (“Saratoga Associates”); (4)Saratoga Management Company LLC (“Saratoga Management”); (5)JohnP. Birkelund ("Mr.Birkelund"); (6)CharlesP. Durkin, Jr. ("Mr.Durkin"); and (7)ChristianL. Oberbeck ("Mr.Oberbeck"). Saratoga Partners is a Delaware limited partnership which makes investments for long-term appreciation.Saratoga Associates is the General Partner of Saratoga Partners.Saratoga Associates has appointed Saratoga Management as the Manager of Saratoga Partners.Saratoga Management along with Saratoga Associates makes all of the management and investment decisions on behalf of Saratoga Partners. Saratoga Coinvestment is a Delaware limited liability company which makes investments for long-term appreciation.Saratoga Management is the Managing Member of Saratoga Coinvestment and makes all of the management and investment decisions on behalf of Saratoga Coinvestment. Saratoga Associates is a Delaware limited liability company.As the General Partner of Saratoga Partners, Saratoga Associates participates in management decisions made on behalf of Saratoga Partners.Saratoga Associates is managed by an Executive Committee. Saratoga Management is a Delaware limited liability company.As the Manager of Saratoga Partners, Saratoga Management is responsible for the day to day management of Saratoga Partners and participates in investment decisions made on behalf of Saratoga Partners.As the Managing Member of Saratoga Coinvestment, Saratoga Management participates in investment decisions made on behalf of Saratoga Coinvestment.Saratoga Management owns shares directly and is also the attorney in fact and agent for each of Messrs. Birkelund, Durkin and Oberbeck. John P. Birkelund is a Member of Saratoga Associates.Mr. Birkelund is a citizen of the United States of America and has not during the past five years (i) been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was, or is, subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Charles P. Durkin, Jr. is a Member of Saratoga Associates.Mr. Durkin is a citizen of the United States of America and has not during the past five years (i) been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was, or is, 23525-0009/LEGAL24862747.2 SCHEDULE13D CUSIP No.291005 10-6 Page 10of 13 Pages subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Christian L. Oberbeck is the Managing Member of Saratoga Associates and is a Member of Saratoga Management.Mr. Oberbeck is a citizen of the United States of America and has not during the past five years (i) been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was, or is, subject to, a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to federal or state securities laws or finding any violation with respect to such laws. The principal business address of each of the Reporting Persons is 535 Madison Avenue, New York, New York 10022.The shares and other securities held by each of the Reporting Persons is set forth under Item 5. Item 3. Source and Amount of Funds or Other Consideration. Since the filing of Amendment No.13 to this Schedule13D, the Reporting Persons had the transactions in Company securities set forth on Exhibit1 hereto. Item 4. Purpose of Transaction. The Reporting Persons disposed of the Common Stock in the transactions identified above in Item 3 in the ordinary course of investing. Except as described in this Schedule 13D amendment, as of the date hereof, the Reporting Persons have not formulated any specific plans or proposals which relate to or would result in: (a) the acquisition by any person of additional securities of the Company or the disposition of securities of the Company; (b) an extraordinary corporate transaction, such as a merger, reorganization or liquidation involving the Company; (c) a sale or transfer of a material amount of assets of the Company; (d) any change in the present board of directors or management of the Company, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e) any material change in the present capitalization or dividend policy of the Company; (f) any other material change in the Company's business or corporate structure; (g) changes in the Company's charter or bylaws or other actions which may impede the acquisition of control of the Company by any person; (h) causing a class of securities of the Company to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) causing a class of equity securities of the Company to become eligible for termination of registration pursuant to Section 12(g)(4) of the Securities Exchange Act of 1934, as amended; or (j) any action similar to any of those enumerated above. Item 5. Interest in Securities of Emeritus Corporation. (a) and (b) Based on 45,137,207shares of Common Stock outstanding as of October4, 2012: (i)Saratoga Partners, Saratoga Coinvestment, Saratoga Associates and Saratoga Management each beneficially own a total of 2,250,224 shares or 5.0% of the outstanding shares of Common Stock of the Company, consisting of 2,188,593 shares owned directly by Saratoga Partners, 57,699 shares owned directly by Saratoga Coinvestment and 3,932 shares owned directly by Saratoga Management. 23525-0009/LEGAL24862747.2 SCHEDULE13D CUSIP No.291005 10-6 Page 11 of 13 Pages (ii)Mr.Birkelund beneficially owns a total of 2,255,717 shares or 5.0% of the outstanding shares of Common Stock of the Company, consisting of 67,124shares owned directly and 2,188,593 shares owned by Saratoga Partners, which is an affiliate of Mr. Birkelund. (iii)Mr.Durkin beneficially owns a total of 2,312,511 shares or 5.1% of the outstanding shares of Common Stock of the Company consisting of 123,918shares owned directly and 2,188,593 shares owned by Saratoga Partners, which is an affiliate of Mr. Durkin. (iv)Mr.Oberbeck beneficially owns 2,302,104shares of Common Stock or 5.1% of the outstanding shares of Common Stock of the Company consisting of 51,880 shares owned directly and 2,250,224 shares owned by Saratoga Partners, Saratoga Coinvestment and Saratoga Management, all of which entities are affiliates of Mr. Oberbeck. (c)See responses at Item 3 above. (d)Not applicable. (e)Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of Emeritus Corporation. Except as set forth herein or in the Exhibit filed herewith, there are no other contracts, arrangements, understandings or relationships of the type required to be disclosed in response to Item6 of Schedule 13D of the Act with respect to the securities owned by the Reporting Persons. Item 7. Material to Be Filed as Exhibits. None. 23525-0009/LEGAL24862747.2 SCHEDULE13D CUSIP No.291005 10-6 Page 12 of 13 Pages SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct as of October11, 2012. Saratoga Partners IV, L.P. Saratoga Coinvestment IV LLC Saratoga Management Company LLC Saratoga Associates IV LLC John P. Birkelund Charles P. Durkin, Jr. Christian L. Oberbeck Signed on behalf of each of the above By:/s/ RICHARD A. PETROCELLI RichardA. Petrocelli, Attorney-in-Fact 23525-0009/LEGAL24862747.2 SCHEDULE13D CUSIP No.291005 10-6 Page 13of 13 Pages Exhibit1 Table A Sales by Saratoga Partners, Saratoga Management and Saratoga Coinvestment Date of Transaction Sale Price Per Share (1)(2) Number of Shares Sold by Saratoga Partners Total Proceeds to Saratoga Partners (3) Number of Shares Sold by Saratoga Management (4) Total Proceeds to Saratoga Management (3) (4) Number of Shares Sold by Saratoga Coinvestment Total Proceeds to Saratoga Coinvestment (3) 10/3/12 $ 10/4/12 $ 10/5/12 $ 10/8/12 $ 10/9/12 $ 10/10/12 $ 10/11/12 $ (see footnotes below) Table B Sales by JohnP. Birkelund, CharlesP. Durkin, Jr. and ChristianL. Oberbeck Date of Transaction Sale Price Per Share (1)(2) Number of Shares Sold by Mr. Birkelund Total Proceeds to Mr. Birkelund (3) Number of Shares Sold by Mr. Durkin Total Proceeds to Mr. Durkin (3) Number of Shares Sold by Mr. Oberbeck Total Proceeds to Mr. Oberbeck (3) 10/3/12 $ 10/4/12 $ 10/5/12 $ 10/8/12 $ $ $ 27 $ 10/9/12 $ $ $ 68 $ 10/10/12 $ 10/11/12 $ Transaction was effected through a broker in the open market. Represents the average weighted sale price, net of brokerage commissions. Net of brokerage commissions. Sales by Saratoga Management set forth in TableA include sales as agent for Messrs. Birkelund, Durkin and Oberbeck as set forth in TableB.
